Citation Nr: 1529798	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied entitlement to service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran's PTSD claim includes any other mental disability that can be reasonably encompassed by his symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA examiners in October 2010 and August 2014 both determined the Veteran did not currently have PTSD.  Both examiners diagnosed dysthymic disorder and stated it was not possible to determine whether the disorder was due to military service.  However, neither examiner provided a rationale as to why it is not possible to determine whether the Veteran's currently diagnosed dysthymic disorder is related to service.  Thus, the opinions are inadequate to make an informed decision in the Veteran's case.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Furthermore, the Veteran has been diagnosed as having PTSD by M.K., M.D., at the VA Community Based Outpatient Clinic (CBOC) in Childersburg, Alabama.  M.K., M.D., has treated the Veteran for PTSD for more than five years.  When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  

Here, the prior diagnosis of PTSD has not been addressed by VA examiners.  While the August 2014 examiner referenced the Veteran's treatment at the Childersburg CBOC, he did not specifically state whether the prior diagnosis was made in error or whether the previously diagnosed condition is in remission.  The October 2010 examiner did not comment on any of the Veteran's prior treatment records.  Thus, additional development is necessary regarding the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the August 2014 examiner addressing whether the Veteran's prior PTSD diagnosis was made in error or whether the previously diagnosed condition is in remission.  

The August 2014 examiner should also state whether it is at least as likely as not that any other currently diagnosed psychiatric disorder, to include dysthymic disorder, is due to the Veteran's military service.  He must state the rationale for the opinion provided.  

If the August 2014 examiner is unable to provide any requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

The examiner must also address whether any previous diagnosis, to include PTSD and dysthymic disorder, that is not found currently was made in error or whether the previously diagnosed condition is in remission.  

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

If the August 2014 examiner is unavailable, the Veteran must be scheduled for a new examination to determine whether he has a currently diagnosed psychiatric disorder, to include PTSD and dysthymic disorder, that is at least as likely as not due to his military service and answer the questions posed in this remand.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

